Citation Nr: 1436300	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-19 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back and left leg disability.

2.  Entitlement to service connection for a back and left leg disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issue of entitlement to service connection for a back and left leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a pinched nerve in the back with left leg symptomatology.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the February 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back and left leg disability.


CONCLUSION OF LAW

New and material evidence has been added to the record since the February 2002 rating decision; thus, the claim of entitlement to service connection for a back and left leg disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back and left leg disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

If new and material evidence is received during an applicable appellate period following an RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), such evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran's claim of entitlement to service connection for a pinched nerve in the back with left leg symptomatology was initially denied by VA in a February 2002 rating decision because there was no evidence of a chronic back disability on active duty or upon discharge, and there was no evidence of a relationship between a current disability and service.  

The Veteran was notified of this decision in February 2002.  He submitted neither new and material evidence nor a notice of disagreement within one year of the rating decision notice.  Thus, this decision became final.  

At the time of the February 2002 decision, the Veteran's service treatment records and some VA medical records had been associated with the claims file.  In the period since the February 2002 rating decision, personal statements and Boarding hearing testimony in which the Veteran describes the circumstances surrounding a claimed in-service injury and asserting a continuity of low back symptomatology since such injury have been added to the record.  These statements include an assertion in his June 2009 notice of disagreement that he injured his back in training when he fell into a hole.  He reported that "when I fell, my back hit the rim of the hole with the full weight of my body and military equipment I carried hit the rim of the hole.  This placed great stress on my lower back."

With respect to continuity of symptomatology, multiple VA medical records, including those dated in December 2008, reflect that the Veteran has reported having injured his low back in 1973 and that he has had pain ever since.

As noted above, the above statements are considered credible for the purpose of determining whether new and material evidence has been received.

The Board finds that this evidence is new in that it was not of record at the time of the February 2002 rating decision.  It is material in that it is evidence of an in-service injury and continuity of symptomatology since service.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back and left leg disability.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back and left leg disability is reopened.


REMAND

Having reopened this claim, the Board finds that a remand for further development is necessary.  

At his Board hearing, the Veteran reported that he concurrently sought treatment from the VA Medical Center (VAMC) in Miami, Florida, and at Homestead Air Force Base shortly following his separation from service.  This evidence is not of record and must be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA medical records, to include those from the Miami VAMC from 1974 to the present, and associate them with the claims file.   

The notification and assistance requirements of 38 C.F.R. § 3.159(c)(2) should be followed, and a specific finding of unavailability should be made if records from the Miami VAMC dated in the 1970s cannot be obtained.  All efforts to obtain these records should be recorded in the claims folder.  

2.  Take all appropriate steps to obtain all of the Veteran's post-service medical records from the Homestead Air Force Base. (Such records should be dated in the 1970s, following his April 1974 separation from service.)

The notification and assistance requirements of 38 C.F.R. § 3.159(c)(2) should be followed, and a specific finding of unavailability should be made if such records cannot be obtained.  All efforts to obtain these records should be recorded in the claims folder.  

3.  After the development requested above has been completed, and after any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


